DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to an OSS guiding and monitoring system.
Group II, claims 11-15, drawn to an OSS guiding and monitoring device.
Group III, claims 16-20, drawn to an OSS guiding and monitoring method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of an OSS guiding and monitoring device comprising an interventional device including an integration of an OSS sensor and at least one interventional tool, the OSS sensor for generating shape sensing data informative of a shape of the OSS sensor as the interventional device is navigated within an anatomical region, wherein the OSS guiding and monitoring device includes an OSS guiding controller, configured to control a reconstruction of a shape of the interventional device within the anatomical region responsive to a generation of the shape sensing data by the OSS sensor, and an OSS monitoring controller configured to control a monitoring of a degree of folding and a degree of twisting of the interventional device within the anatomical region including the OSS monitoring controller generating at least one of a pushability metric and a torquability metric, responsive to a generation of the shape sensing data by the OSS sensor, wherein the pushability metric quantifies an estimated degree of folding of the interventional device and the torquability metric quantifies an estimated degree of twisting of the interventional device, between a proximal device node and a distal device node of the interventional device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the Noonan et al. (PGPub US 2016/0008089 A1) disclosure.
Noonan et al. discloses an OSS guiding and monitoring device (100 in Fig. 1) comprising an interventional device (102, 104, 304, and 126) including an integration of an OSS sensor (104) and at least one interventional tool (102), the OSS sensor (104) for generating shape sensing data informative of a shape of the OSS sensor (104, PP [0026]: "Shape sensing system 104 with fiber optics may be based on fiber optic Bragg grating sensors") as the interventional device (102, 104, 304, and 126) is navigated within an anatomical region (131, volume of subject), wherein the OSS guiding and monitoring device (100) includes an OSS guiding controller (112), configured to control a reconstruction of a shape of the interventional device (102, 104, 304, and 126, PP [0024]: "System 100 may include a workstation or console 112 from which a procedure is supervised and/or managed") within the anatomical region (131) responsive to a generation of the shape sensing data by the OSS sensor (104), and an OSS monitoring controller (115) configured to control a monitoring of a degree of folding and a degree of twisting (PP [0040]: "A processing algorithm 156 (FIG. 1) within module 115 can exploit the known shape of the distal tip of the elongated device together with the OSS (x,y,z) shape measurements along the distal tip section") of the interventional device (102, 104, 304, and 126) within the anatomical region (131), including the OSS monitoring controller (115) generating at least one of a pushability metric and a torquability metric (PP [0040]: "The known shape of the distal tip can be determined based on the pre-formed geometry imparted onto the tip section, or based on the deflection geometry imparted onto the distal tip by pull wires used for steering of the flexible instrument 102. The desired instrument tip orientation can be estimated using an optimization algorithm which computes the roll orientation angle that minimizes the difference between the measured shape and the known geometry according to a goodness-of-fit metric", algorithm generates these metrics through computation of the roll orientation angle to determine how to push/twist the device), responsive to a generation of the shape sensing data by the OSS sensor (104, PP [0040]), wherein the pushability metric quantifies an estimated degree of folding (geometry metric of the instrument tip's orientation produced by the algorithm) of the interventional device (102, 104, 304, and 126) and the torquability metric quantifies an estimated degree of twisting (angle metric of the instrument tip's orientation produced by the algorithm) of the interventional device (102, 104, 304, and 126), between a proximal device node (left side of 102 in Fig. 1) and a distal device node (right side of 102) of the interventional device (102, 104, 304, and 126).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771